

INDEPENDENT CONTRACTOR AGREEMENT

--------------------------------------------------------------------------------



This Independent Contractor Agreement (the “Agreement”) is entered into as of
December 2, 2013, between ScanSource, Inc. (the “Company”) and Brentwood Road
Ventures, LLC (“Contractor”).


RECITALS


A. The Company is in the business of specialty technology product distribution;


B. Contractor, as a former employee of the Company, has years of expertise and
experience in the Company’s business and has a unique understanding of the
Company’s corporate development needs; and


C. Subject to the terms and conditions set forth in this Agreement, Contractor
desires to perform, and Company desires that Contractor perform, certain
corporate development services for the Company.


In consideration of the mutual promises set forth in this Agreement and in
reliance upon the recitals of fact, the parties agree as follows:


1.Description of Work. The work to be performed by Andrea Meade as the resource
from Contractor. The work shall be to assist the Company with such corporate
development matters (the “Services”) as may be requested by the Company’s Chief
Executive Officer.


2.Term. The term of this Agreement shall be from December 1, 2013 through May
31, 2014 (the “Term”). The Services will be provided by Contractor at times and
dates that are mutually agreed to by Contractor and Company. Contractor and the
Company agree that the Contractor’s services shall not exceed approximately
eight 40-hour weeks (320 hours) during the Term of the Agreement, provided,
that, in no event shall the level of services be such as to impede a “separation
from service” from occurring under Reg. Section 1.409A-1(h)(1)(ii) as of
November 29, 2013.


3.    Payment. Company agrees to pay Contractor $160/hour ($1,280 per 8-hour
day) for Services performed, with payment to be made within thirty (30) days of
receipt of Contractor’s invoice. This shall be Contractor’s entire and sole
compensation for its performance pursuant to this Agreement. Subject to the
Company’s prior written authorization, certain expenses may be included in
invoices. Company shall pay Contractor for actual hours worked, and Contractor
shall keep accurate records of time spent on performing the Services each day,
which shall be made available to Company upon request.


4.    Taxes; Benefits. All taxes and social security contributions arising from
or related to the performance of the Services or any payments made by the
Company to Contractor pursuant to this Agreement shall be the sole and exclusive
responsibility of the Contractor. Contractor, or any employees or contractors of
Contractor, are not eligible to participate in any employee benefit programs
offered by the Company to its employees. Any and all taxes, imposed or assessed
by reason of this contract or its performance, including but not limited to
sales or use taxes, shall be paid by the Contractor. Contractor specifically
agrees that Contractor is not an employee of Company. Contractor and the Company
also specifically agree that it is the intention of the parties that Contractor
shall have incurred a “separation from service” (as such term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended, and related
regulations, on November 29, 2013.
5.    No Authority to Bind . Contractor and Ms. Meade specifically shall have no
right or authority, express or implied, to commit or otherwise obligate the
Company to any third party in any manner.


6.    Complete Agreement. This Agreement and Ms. Meade’s Amended and Restated
Employment Agreement dated as of June 6, 2011, as amended on July 1, 2013,
contain the entire agreement between the parties hereto with respect to the
matters covered herein. No other agreements, representations, warranties or
other matters, oral or written, purportedly agreed to or represented by or on
behalf of Company by any of its employees or agents, shall be deemed to bind the
parties hereto with respect to the subject matter hereof.


In witness whereof, the parties have executed this Agreement on the day and year
first above written.


SCANSOURCE, INC.                BRENTWOOD ROAD VENTURES, LLC


By:    /s/John Ellsworth                By:    /s/Andrea D. Meade        
Name:    John J. Ellsworth                Name:    Andrea D. Meade
Title: VP and General Counsel







1

